   
 
 
 
  

Case 19-13246 Doc25 Filed 04/10/19 Page 1 of 8

 
  
 
 
   

Fill in this information to identify your case:

      

Debtor 1 Cynara XS. © Pow) Cast Name

 

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

  
  
    

       
 

United States Bankruptcy Court for the: District of

Case number q * | aH lo

(If known)

Check if this is an
amended filing

 

 

Official Form 106E/F pl AEYO|S 088 0
Schedule E/F: Creditors Who Have Unsecured Claims | 12145

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not Include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

 

ny creditors have priority unsecured claims against you?
Yio. Go to Part 2.
Yes.

2. List all of your priority unsecured claims. |f a creditor has more than-one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority:and .nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name..1f you have more than two:priority
unsecured:claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an-explanation of each type of claim, see the instructions: for this form in:the instruction booklet.)

 
  

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits ofaccountnumber $ $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
City State ZIP Code Q) Contingent
(3 unliquidated
Who incurred the debt? Check one. DQ) Disputed
Q) Debtor 1 only
CQ) Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q) Domestic support obligations
At least one of the debtors and another Q) Taxes and certain other debts you owe the government
O) Check if this claim is for a community debt QQ) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
U No C) other. Specify
C) Yes
2.2 |

Last 4 digits ofaccountnumber ss og $ $

 

Priority Creditor’s Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
) Contingent

City State ZIP Code (2 Unliquidated

Who incurred the debt? Check one. Q) Disputed

U) Debtor 1 only

() Debtor 2 only

(J Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

Type of PRIORITY unsecured claim:
( Domestic support obligations
LJ Taxes and certain other debts you owe the government

QO Claims f inj i
CY Check if this claim is for a community debt aims for death or personal injury while you were

 

intoxicated
is the claim subject to offset? UD other. Specify
LI No
C} Yes

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1of_

 

 

 
Case 19-13246 Doc25 Filed 04/10/19 Page2of8

Debtor 1

First Name Middle Name Last Name

Warmene Amu

Case number (i known), | q- | AU

 

Eine Your PRIORITY Unsecured Claims — Continuation Page

 

[|

 

Priority Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

O) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

After listing any entries on this page, number them beginning with 2:3, followed by 2.4, and so forth. : Total el

Last 4 digits of account number 3 $ $

 

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

) Contingent
LJ Unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

C) Domestic support obligations
( Taxes and certain other debts you owe the government

() Claims for death or personal injury while you were
intoxicated

C) other. Specify

 

 

 

 

 

 

 

 

 

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

QC) Debtor 1 only

QI Debtor 2 only

QJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

L) Check if this claim is for a community debt

\s the claim subject to offset?

L) No
QC) Yes

 

QO No
LI) Yes
Last 4 digits of account number $ §, $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code Q) Unliquidated
Q Disputed
Who incurred the debt? Check one.
L} Debtor 1 only Type of PRIORITY unsecured claim:
O Debtor 2 only CY Domestic support obligations
LJ Debtor 1 and Debtor 2 only .
Q) Taxes and certain other debts you owe the government
©) At least one of the debtors and another . we .
Q) Claims for death or personal injury while you were
C) Cheek if this claim is for a community debt intoxicated
U) other. Specify
Is the claim subject to offset?
C) No
QO) Yes
' Last 4digits of accountnumber ss tsi $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
) unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

L) Domestic support obligations
U Taxes and certain other debts you owe the government

Q Claims for death or personal injury while you were
intoxicated

 

CL) Other. Specify

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page__of__
 

Case 19-13246 Doc25 Filed 04/10/19 Page 1 of 8

wor CGRMa WE. “Mwy

First Name Middle Name Last Name

Case number (i known) IQ- (AAY lp

Eo Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

aT banc
BONO
Stato VTC V5 YQ

State ZIP Code

ier

ts Eop

Who incurred the debt? Check one.

NBjeo 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

 

Q) Check if this claim is for a community debt

is the claim subject to offset?
lo
Q

Yes

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

7 .
Last 4 digits of account number q { x
ZOKD
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Sf Sontingent

LI Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

T profit-sharing plans, and other similar debts

  

 

 

 

I Dope Bank

st 00, Cia ) | <+
I5allo

 

 

Last 4 digits of account number UY | s
When was the debt incurred? Ze 2 |

As of the date you file, the claim is: Check all that apply.

  

 

 

 

 

Who incurred the debt? Check one.

Q] Debtor 4 only

( Debtor 2 only

(} Debtor 1 and Debtor 2 only

CQ) At least one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
Q) Yes

 

Q Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C Debts to pension or profit-sharing plans, and other similar debts
() other. Specify

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

City rsd State ZIP Code SDcornae .
| Unliquidated
Who incurred the debt? Check one. O} disputed
btor 1 only
Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (2 Student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims 7
Debts to pensionor pr lans, and other similar debts
Is the claim subject to offset? Other. Specify >
C) No
Cl Yes
|| _ 5
Last 4 digits of account number LL
Nonpriority Creditor's Name
When was the debt incurred?
Number Street . ar
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent

page __ of

 
Case 19-13246 Doc25 Filed 04/10/19 Page4of8

em Canna Broun snot peril A LBAYV0

First Name Middie Name Last Name

ii List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

LONo. You have nothing to report in this part. Submit this form to the court with your other schedules.
ba Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have:more:than three-nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

Nonpriority Creditors Name

   

When was the debt incurred? }

ASKS
Last 4 digits of account number ~~? &

   
   
 

“la Wel) 30207

 

 

State ZIP Code As of the date you file, the claim is: Check all that apply.
QO Contingent
Who incurred the debt? Check one.  Unliquidated
LI) Debtor 4 only (a) Disputed
O) Debtor 2 only
Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
\GY At least one of the debtors and another QO] Student loans
UO Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? C) Debts to pension or COR plans, and other similar debts
No Other. Specify
C) Yes

 

(2 VOOVESSILE Wadia | Last 4 digits of account number YU XK $_i wy,
Nongriority Creditpr's Name When was the debt incurred?
($5. O Ofcs Vari De acre

 

 

 

lumber 2D
Y 1 As of the date you file, the claim is: Check all that apply.
iC
City } State ZIP Code p Contingent
Who incurred the debt? Check one. OQ) unliquidated
Yorn only U) Disputed
Debtor 2 only |
2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) At least one of the debtors and another CL student loans /
eae oo. . Q Obligations arising out of a separation agreement or divorce
O Check if this claim is for a community debt that you did not report as priority claims
_'s the claim subject to offset? C) Debts to pension rer t(\ Aw and other similar debts
o oM Other. Specify
Yes

 

 
   
 

| Last 4 digits Of seco lhomBe Se —_— — lle.
1S aN SOU A When was the debt incurred? AOL |
&

ber Street.
. Cotas GA
TE iA ee oo S As of the date you file, the claim is: Check all that apply.
SEQ LJ Contingent

Who incurred the debt? Check one. i
Q Unliquidated

Q) Debtor 1 only a
disputed
LY Debtor 2 only :
Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

{t least one of the debtors and another
Student loans

Check if this claim is for a community debt Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Is.the claim subject to offset? :
° Other. Specify
Yes

OO OO

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page. of__

 
 

Debtor 1

Case 19-13246 Doc25 Filed 04/10/19 Page5of8

MAE.

POW)

casenmbervmmn JAI

 

First Name Middle Name Last Name

} part 3: Others to Be Notified About a Debt That You Already Listed

i

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

|

2, then list the collection agency here. Similarly,
additional creditors here. If you do not have additi

 

 

 

 

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
onal persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line_____ of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street , C) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number —_—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 2 Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpricrity Unsecured
Claims
Last 4 digits of account number __ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number __
City State ZIP Code —
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): QO) Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ — __
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_— __
City State ZIP Code
*i On which entry in Part 1 or Part 2 did you list the original creditor?
ame .
Line of (Check one): 2 Part 1: Creditors with Priority Unsecured Claims
Number Street . : oe
Q) Part 2: Creditors with Nonpriority Unsecured
Claims
City Slate ZIP Code Last 4 digits of accountnumber __

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

 

page__of_
 

 

Case 19-132 Doc 25 Filed 04/10/19 Page6of8

nw COLA, OPO

First Name Middle Name Last Name

i «: the Amounts for Each Type of Unsecured Claim

 

Case number (if known) | Q- | sau \o

 

 

 

 

 

 

 

 

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.
Total claim
. D i igati .
Total claims 6a. Domestic support obligations 6a $
from Part 4 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. +4 $
6e. Total. Add lines 6a through 6d. 6e.
. $
Total'claim
Total claims 6f. Student loans 6f. $
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority -
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other .
similar debts 6h. $ q )
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +3 [ : C)
6). Total. Add lines 6f through 6i 6j ; 4 [ | lo. Qa
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_

 

 

 
 

Case 19-13246 Doc25 Filed 04/10/19 Page/7 of 8

  

REM eleieliola hc identify your case:

NOI Gin |

First Name Middle Nama

    

  

Debtor 1

     
 

  
     
 
 

Debtor 2 .
(Spouse, if filing) First Name

 

 

Middle Name

District of

  
  
 

United States Bankruptcy Count for the:

Case number _f gy ~ LAR 6
: * Sat

(lf known)

 

 

Yefonec if this is an
amended filing

Official Form 106Dec

 

Declaration About an Individual Debtor’s Schedules 12115

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

No
Q Yes. Name of person, . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that I have read the summary and schedules filed with this declaration and
that they are true and correct.

x” (NS x

Signaturdof Debtor Signature of Debtor 2

1
1 .
, ; 7
u-|O- /
Date Oate
MM/ DD / YYYY MM/ DD / YYYY

 

 

~

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 

 
 

Case 19-13246 Doc25 Filed 04/10/19 Page 8of8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND

Case Number: | q- | 2A

‘* Chapter:

*

In Re:

*

Debtor(s)

Charmane Brousy

*

ok

CERTIFICATE OF SERVICE

I hereby certify that on the \O day of By ov \ | , 20\4 a copy of
Amended) Sepeduiie Bie 5 Noted OF

Neeking OF Chediters

 

was mailed first class mail, postage prepaid to:

Name LOSSC '
Address (4501 S werzen Lane
City, State, Zip Code LQue\ (Y\O AON)

Name Vr CesB&UL Wehica’
Address (S30 OF ice Park OTL

_ City, State, Zip Code Qawlhreys pong YO, QOSW
Name Pela Asesh Sclutons
Address LUS TEC NOY Payudtry Sure 100

City, State, Zip Code achtyee eG xrners S A aeoy 3
Of?
C—_

Me Rank Signature:
FO BY BOINO |

Colles, Stechan Ty MD

be BANK
Cronies}
Cs burs 1SQiw

 

7

 

 
